Name: Commission Implementing Regulation (EU) NoÃ 1207/2013 of 22Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Fourme dÃ¢ Ambert (PDO))
 Type: Implementing Regulation
 Subject Matter: production;  marketing;  agricultural structures and production;  consumption;  processed agricultural produce;  Europe
 Date Published: nan

 28.11.2013 EN Official Journal of the European Union L 317/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1207/2013 of 22 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Fourme dAmbert (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Fourme dAmbert registered under Commission Regulation (EC) No 1263/96 (2). (2) The purpose of the application is to amend the specification by giving more detailed information on the proof of origin, the method of production, labelling, national requirements and the structures responsible for monitoring the designation. (3) The Commission has examined the amendments in question and concluded that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Fourme dAmbert is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 163, 2.7.1996, p. 19. ANNEX I In the specification for the protected designation of origin Fourme dAmbert, the following amendments are approved: 1. Heading IV.2. Description of the product  The following organoleptic description supplements the description of the product: Fourme dAmbert has a supple and unctuous texture. It has a subtle, scented flavour, a milky taste accentuated by a combination of flavours produced by strains of Penicillium roqueforti, and a characteristic fruity taste. A hint of salt and a slight bitterness are accepted. This description is useful for the organoleptic examination of the product during inspection.  It is specified that Cutting Fourme dAmbert  is authorised if it does not completely alter its texture. Given the continuous changes in the ways cheese is consumed, this provision establishes a framework in order to prevent deviations in terms of the type of cut. 2. Heading IV.4. Proof of origin 2.1. Sub-heading IV.4.1 Declarative requirements  It is specified that the identification declaration must be made in accordance with a model validated by the Director of the National institute for origin and quality. The content of the declarations required to notify and enable monitoring of the products and the procedures for sending them are set out in detail for each operator concerned. These amendments result from the reform of the system for inspecting designations of origin introduced by Order No 2006-1547 of 7 December 2006 on enhancing the value of agricultural, forestry, food and marine products. 2.2. Sub-heading IV.4.2 Registers  The list of the registrations which operators must carry out is supplemented so that the production conditions laid down by the specification can be checked. 2.3. Sub-heading IV.4.3 Product monitoring  The stage at which the organoleptic examination of the product must be carried out and the sampling method are specified. These procedures are subsequently included in the designation of origin monitoring or inspection plan drawn up by a control body. 3. Heading IV.5 Method of production 3.1. Sub-heading IV.5.1 Milk production  The dairy herd is defined as all the dairy cows and replacement heifers present on the holding, it being understood that the dairy cows are the lactating animals and the animals which have run dry and the heifers are the animals which have been weaned but have not yet given birth. The purpose of this definition is to avoid any confusion by making clear which animals are being referred to when the terms dairy herd, dairy cows or heifers are used subsequently in the specification.  It is proposed that the following provision be introduced: As from 1 January 2015 the heifers are also given harvested fodder from the geographical area. The heifers are present on the holding at least a month before they start to lactate and are, from then on, given feed that complies with the provisions of the specification for lactating dairy cows feed. This measure aims to strengthen the link between the dairy herds (including the heifers) feed and the region, and to enable the animals feed to be controlled (in particular by avoiding any transfer of fodder between dairy cows and heifers). The time limit for applying this measure has been extended as the required measures may take a long time to put in place before feed autonomy is achieved, such as a change of practice or the reorganisation of land.  The provision prohibiting the use of brassicas is specified as follows: The consumption and distribution of brassicas in the form of green fodder is forbidden for all animals present on the holding. This is to facilitate monitoring and avoid any ambiguity regarding certain brassicas that can be both fodder and supplements (rape for instance).  The use of grass as the staple feed is laid down, specified and strengthened in the following provisions: Grazed, wilted, pre-wilted or silaged grass makes up at least 50 % on average of the dairy cows annual basic ration expressed as dry matter. Grazed, wilted, pre-wilted or silaged grass makes up at least 30 % of the dairy cows daily basic ration expressed as dry matter.  The provision on the minimum amount of hay given to dairy cows outside the grazing period is rephrased and the following sentence is added: Hay means mowed and dried grass with a dry matter content of more than 80 %. It had become apparent that a definition of hay was needed for monitoring purposes.  The conditions for storing fodder are specified as follows: As from 1 January 2015 the hay intended for the dairy herds feed is stored under a permanent shelter in a dry place which is insulated from the ground. Ensilaged fodder is stored on a surface made of concrete or stabilised sand. These provisions are aimed at preserving the quality of fodder. The extended time limit for the application of the first provision should allow the operators to make the necessary investments.  In the interest of greater clarity, it is specified that the ban on keeping animals permanently in stables applies to the dairy cows only. When grass is available, grazing is mandatory for the lactating dairy cows as soon as the weather allows, under the following conditions: The minimum duration of grazing is 150 days a year. In the grazing season the average pasture area available to the lactating dairy cows is at least 30 ares [3 000 m2] per cow. The animals have access to the pastures. These conditions are aimed at enhancing the role of grazing in the dairy cows feed.  The raw materials authorised in supplements given to the dairy cows and the additives authorised are now shown in two separate positive lists for greater clarity. The following have been added to the positive list of raw materials authorised in supplements given to the dairy cows: cereal grain products, moist grain maize; oilseed and legume seed products, products derived from legume seeds, by-products from the production of amino acids by fermentation, and ammonium salts. The terms protein seeds, all cattle cake without the addition of urea, and salt, minerals are respectively replaced by the terms legume seeds, products derived from oilseeds or oil fruits without the addition of urea and minerals. It is also specified that ears of maize may be preserved dry or moist. These raw materials have no impact on the quality of the product. The use of caustic soda to treat cereals and products derived from them is prohibited because it is not a traditional practice. The sentence Any additive intended to directly alter the composition of the milk is prohibited is replaced by the positive list of additives, which exhaustively specifies the functional categories and groups of authorised additives using the regulatory terminology. The purpose of this amendment is to avoid any ambiguity or differences in interpretation during inspections.  A provision banning GMOs in the animals feed and a holdings crops has been added in order to maintain the feeds traditional character.  The conditions for bringing animals purchased outside the holding into the dairy herd are specified as follows: Heifers and dry cows purchased must be present on the holding at least a month before they start to lactate and, from then on, must be given feed that complies with the provisions of the specification for lactating dairy cows feed. Animals purchased outside the holding are subject to an adjustment period of one month before their milk is used for the production of Fourme dAmbert. Lactating dairy cows may be brought into the herd under the following conditions: In a dairy herd the lactating dairy cows purchased from farmers who do not fulfil the conditions for the production of the designation of origin Fourme dAmbert make up at most 10 % of the holdings total number of lactating dairy cows over that year or at most 1 lactating dairy cow over that year for holdings with fewer than 10 dairy cows.  It is specified that the unloading of vehicle tanks into stationary tanks must take place in the geographical area covered by the designation in order to facilitate the traceability and monitoring of the milk. 3.2. Sub-heading IV.5.5 Farmhouse production  In the particular case of farmhouse production, the sentence milk from at most two successive milkings is used; the milk from the first milking is refrigerated so that it will keep is deleted. It is deemed redundant in view of the provision stating that for this type of production Renneting takes place no later than 16 hours after the first milking. 3.3. Sub-heading IV.5.3 Processing  It is specified that the piercing takes place from the fourth day counting from the date of renneting instead of from the fourth day following renneting in order to avoid any ambiguity during inspections and to reflect current trade practices. 4. Heading IV.8 Labelling The requirement to include the reference appellation dorigine contrÃ ´lÃ ©e on the labelling has been deleted and replaced by a requirement to include the European Unions protected designation of origin symbol, in the interests of legibility and synergy in the provision of information about PDO-registered products. 5. Heading IV.9 National requirements In accordance with the abovementioned national reform of the system for monitoring designations of origin, a table has been added which sets out the main points to be checked and the evaluation method to be used. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) FOURME DAMBERT EC No: FR-PDO-0217-010150-6.7.2012 PGI ( ) PDO (X) 1. Name Fourme dAmbert 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3. Cheeses 3.2. Description of the product to which the name in (1) applies The cheese with the designation of origin Fourme dAmbert is a blue-veined, unpressed, uncooked, fermented, and salted cheese, made from renneted cows milk and produced in the form of a cylinder between 17 and 21 cm in height and 12,5 and 14 cm in diameter, weighing from 1,9 to 2,5 kg. The cheese has a fat content of at least 50 grams per 100 grams of cheese after total desiccation and the matured cheese must have a dry matter content of at least 50 grams per 100 grams of cheese. The designation of origin Fourme dAmbert may not be used for the cheese until the 28th day after renneting. Fourme dAmbert is a cheese which has a bloom on its dry, grey to light-grey coloured rind, where white, yellow and red mould may also be present and which may have a blue sheen. The inside of the cheese, which is white to cream in colour, shows cracks and evenly distributed blue to green veining. Fourme dAmbert has a supple and unctuous texture. It has a subtle, scented flavour, a milky taste accentuated by a combination of flavours produced by strains of Penicillium roqueforti, and a characteristic fruity taste. A hint of salt and a slight bitterness are accepted. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only) Throughout the year, the dairy cows are fed exclusively on fodder from the geographical area covered by the designation. The consumption and distribution of brassicas in the form of green fodder is forbidden for all animals present on the holding. Grazed, wilted, pre-wilted or silaged grass makes up at least 50 % on average of the dairy cows annual basic ration expressed as dry matter. Grazed, wilted, pre-wilted or silaged grass makes up at least 30 % of the dairy cows daily basic ration expressed as dry matter. Outside the grazing period the dairy cows are given at least 3 kg of hay, expressed as dry matter, per cow per day. When grass is available, grazing is mandatory for the lactating dairy cows as soon as the weather allows. The minimum duration of grazing is 150 days a year. The dairy herd may be given an average amount of 1 800 kg of supplements and additives expressed as dry matter per dairy cow per year. Only the raw materials and additives specified in a positive list are authorised in the supplements and additives given to the dairy cows. Only plants, by-products and supplementary feed derived from non-transgenic products are authorised in the animal feed. 3.5. Specific steps in production that must take place in the defined geographical area The milk is produced and the cheese made, matured and preserved for 28 days from the date of renneting within the geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. Cutting Fourme dAmbert is authorised if it does not completely alter its texture. 3.7. Specific rules concerning labelling The labelling of Fourme dAmbert must include the designation of origin in characters at least two-thirds the size of the largest characters used on the label and display the European Union PDO symbol. It is forbidden to place any qualifier directly next to the designation of origin, with the exception of trademarks or brand names. 4. Concise definition of the geographical area The geographical area for Fourme dAmbert comprises the following: Department of Puy-de-DÃ ´me Cantons of Ambert, Ardes, Arlanc, Besse-et-Saint-Anastaise, Bourg-Lastic, CourpiÃ ¨re, Cunlhat, Herment, Manzat, Montaigut, Olliergues, Pionsat, Pontaumur, Pontgibaud, Rochefort-Montagne, Saint-Amant-Roche-Savine, Saint-AnthÃ ¨me, Saint-Dier-dAuvergne, Saint-Germain-lHerm, Saint-Gervais-dAuvergne, Saint-RÃ ©my-sur-Durolle, Tauves, Thiers, La Tour-dAuvergne, Viverols: all municipalities. The municipalities of Aydat, Bansat, Blot-lEglise, Bongheat, ChamÃ ©ane, Champagnat-le-Jeune, Chanat-la-Mouteyre, Chanonat, La Chapelle-sur-Usson, ChÃ ¢teldon, ChÃ ¢telguyon, ClÃ ©mensat, Combronde, Courgoul, Cournols, Creste, Durtol, Egliseneuve-des-Liards, Enval, Esteil, Grandeyrolles, Isserteaux, Lachaux, Lisseuil, Ludesse, Manglieu, Mauzun, Menat, Montaigut-le-Blanc, Montmorin, NÃ ©ronde-sur-Dore, Neuf-Eglise, Olloix, Orcines, OrlÃ ©at, PasliÃ ¨res, Peschadoires, PesliÃ ¨res, Pignols, Pouzol, Puy-Guillaume, Ris, Romagnat, Saint-Etienne-sur-Usson, Saint-Floret, Saint-Gal-sur-Sioule, Saint-GenÃ ¨s-Champanelle, Saint-GenÃ ¨s-la-Tourette, Saint-Gervazy, Saint-Jean-en-Val, Saint-Jean-Saint-Gervais, Saint-Martin-dOlliÃ ¨res, Saint-Nectaire, Saint-Pardoux, Saint-Quentin-sur-Sauxillanges, Saint-RÃ ©my-de-Blot, Saint-Sandoux, Saint-Saturnin, Saint-Vincent, SallÃ ¨des, Saulzet-le-Froid, Saurier, Sauxillanges, Sayat, Servant, SugÃ ¨res, Teilhet, Tourzel-RonziÃ ¨res, Valz-sous-ChÃ ¢teauneuf, Vernet-la-Varenne, Le Vernet-Sainte-Marguerite, VerriÃ ¨res, Vodable, Volvic. Department of Cantal Cantons of Allanche, Condat, Murat, Saint-Flour  Nord, Saint-Flour  Sud: all municipalities. Department of the Loire the municipalities of Chalmazel, La Chamba, La Chambonie, JeansagniÃ ¨re, LÃ ©rigneux, Roche, Saint-Bonnet-le-Courreau, Sauvain. 5. Link with the geographical area 5.1. Specificity of the geographical area Natural factors The geographical area for Fourme dAmbert is situated in a mountainous region and comprises the following:  the area formed by the Hautes Chaumes du Forez at the top of the Forez mountains, straddling the departments of Loire and Puy de DÃ ´me. The Hautes Chaumes  vast bare stretches on granite bedrock surrounded by mainly coniferous forest slopes  are an area of heavy rainfall (annual average precipitation of more than 1 000 mm) subject to continental and oceanic influence (annual average temperatures below 10 °C),  an area essentially consisting of crystalline and volcanic plateaus interspersed with valleys, which, because of its altitude and steep slopes also has mountainous characteristics, in contrast to the low-altitude and flat Limagne area, which has a clay-limestone substrate and a drier climate. The geographical areas altitude and rainy climate particularly favour the growth of grass. Human factors The production of this cheese is known to date back to the early Middle ages, as evidenced by a stone sculpture in an old feudal chapel in the middle of the Forez mountains. The Hautes Chaumes is home to mountain pasture buildings known as jasseries, which are found at higher altitude than permanent habitats, above 1 200 m, and which testify to the pastoral activity on which the traditional production of this cheese was based. This production process fitted into a very specific economic and social system which lasted until the middle of the 20th century. In the spring, the modest-sized herds were led to the summer pastures, thus freeing up the village meadows, which were used to produce hay for winter fodder. Tending the animals, making the cheese and herding the cows were the sole preserve of women, who lived up on the mountains for part of the year, while the men stayed down in the villages to produce hay and carry out the harvesting. After demoulding, the cheeses were placed on draining racks made of coniferous wood (hollowed-out half trunks) that fitted the shape of the cheeses. Farmers have continued to use grass as the staple feed for the dairy cows to the present day. Production techniques evolved as output increased in the early 20th century but practices common to all producers and specific expertise have been preserved. The production of Fourme dAmbert still relies on this specific expertise. The curd is cut into pieces the size of maize grains, which are then stirred to cover them with a thin film that prevents the grains sticking together after moulding. Before the curd is moulded it is first drained on a conveyor, which allows some of the whey to be separated without the grains being crushed. After moulding, the curd is drained by turning without pressing to allow discharge of the whey while preserving the cavities previously created in the cheese. The salting helps to complete the draining process. When the cheese is firm enough, after at least four days, it is pierced in order to create air inlets that allow oxygen to penetrate the cheese. During the maturing stage temperature and humidity are controlled to allow the rind to form and the growth of Penicillium roqueforti to be managed. 5.2. Specificity of the product Fourme dAmbert is a cheese made from cows milk with a characteristically cylindrical, elongated and regular shape, from 17 to 21 cm high and 12,5 to 14 cm in diameter. The paste of the cheese has cracks and evenly distributed veins caused by the growth of Penicillium roqueforti. It has a supple and unctuous texture. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The size of Fourme dAmbert resulted from the economic and social system that developed in the geographical area over time to take advantage of the natural environment which favours the growth of grass and cattle rearing. This size suited the small herds and the fact that the cheese-making was carried out by women: the cheese needed little milk to make and was easy to handle. The characteristic elongated and regular shape of Fourme dAmbert was particularly suited to draining in the coniferous wood gutters that were used at that time. The paste of Fourme dAmbert owes its evenly distributed blue veining to the special expertise applied during its production. The size of the curd grains, combined with the stirring, determines the cohesiveness of the paste and the forming of cavities which are necessary for Penicillium roqueforti to grow. This growth, which occurs during maturing, is helped by the initial drainage on conveyors and the subsequent drainage by turning without pressing, and by the intake of oxygen thanks to piercing. Fourme dAmbert has a supple and unctuous texture, in particular because the curd is not milled and the draining, salting and maturing are specifically tailored to the product. Fourme dAmbert is the product of a particular way of living and making cheese, and, as such, the expression of community life in a natural environment of medium-altitude mountains. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006] https://www.inao.gouv.fr/fichier/CDCFourmeDAmbert.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).